Case 2:18-mj-02878-DUTY Document 32 Filed 01/31/19 Page 1 of 2 Page ID #:1281




     NICOLA T. HANNA
 1   United States Attorney
     LAWRENCE S. MIDDLETON
 2   Assistant United States Attorney
     Chief, Criminal Division
 3   STEVEN R. WELK
     Assistant United States Attorney
 4   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (California Bar No. 274184)
 5   Assistant United States Attorney
     Asset Forfeiture Section
 6    Federal Courthouse, 14th Floor
      312 North Spring Street
 7    Los Angeles, California 90012
      Telephone: (213) 894-3391
 8    Facsimile: (213) 894-0142
      E-mail: John.Kucera@usdoj.gov
 9
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                         IN THE UNITED STATES DISTRICT COURT
12
13                          CENTRAL DISTRICT OF CALIFORNIA

14
     IN THE MATTER OF THE SEIZURE OF:                   Case No. 2:18-MJ- 2878-RAO
15
     UP TO AND INCLUDING $250,000.00 NOTICE OF MATERIAL
16   IN BANK FUNDS HELD IN WESTERN DEVELOPMENT
     ALLIANCE ACCOUNT #XXXX6979
17
18
             Plaintiff United States of America (the “government”), by and through its
19
     counsel of record, the United States Attorney’s Office for the Central District of
20
     California and Assistant United States Attorney John J. Kucera, hereby file this
21
22   Notice of Material Development.

23           On January 18, 2019, in United States v. Lacey, et al. 2:18-CR-00422-SPL

24   (D. Ariz.), counsel for defendant Andrew Padilla filed defendants’ Joint Status
25   Report (Dkt. No. 443). 1 The Report, attached as Exhibit A, claimed that the
26   government’s actions deprived defendants of resources necessary to defend their
27   case and reiterated defendants’ First Amendment concerns. Also on January 18,
28
     1   Defendants Lacey, Larkin, Spear, Brunst, and Vaught joined in this filing.
 Case 2:18-mj-02878-DUTY Document 32 Filed 01/31/19 Page 2 of 2 Page ID #:1282




 1   2019, the government filed its Status Memorandum (Dkt. No. 444), attached as
 2   Exhibit B. Additionally, on January 23, 2019, the government filed its Response to
 3   defendants’ Joint Status Report. (Dkt. No. 446), attached as Exhibit C.
 4         On January 25, 2019, at a status hearing, the Honorable Judge Stephen P.
 5   Logan, United States District Judge for the District of Arizona, agreed to construe
 6
     defendants’ “Status Report” as a motion to stay defendants’ obligations and
 7
     deadlines under the scheduling order that governs defendants’ federal criminal
 8
     prosecution in Arizona. Following argument, the Court denied defendants’ motion
 9
     to stay. The Court’s Order is attached as Exhibit D.
10
           Separately, on January 23, 2019, the United States Court of Appeals for the
11
     Ninth Circuit discharged its earlier order to show cause, and allowed expedited
12
     briefing on defendants’ appeal of the stay of civil forfeiture cases related to
13
     Backpage (See Exhibit E, attached). The Circuit ordered the parties to brief
14
     jurisdiction in addition to any other issues the parties wished to raise in their briefs.
15
16    Dated: January 31, 2019                 Respectfully submitted,
17                                            NICOLA T. HANNA
                                              United States Attorney
18
                                              LAWRENCE S. MIDDLETON
19                                            Assistant United States Attorney
                                              Chief, Criminal Division
20
21
                                                 /s/ John J. Kucera
22                                            JOHN J. KUCERA
                                              Assistant United States Attorney
23
                                              Attorneys for Plaintiff
24                                            UNITED STATES OF AMERICA
25
26
27
28


                                               -2-
